PD-0401-15
                      PD-0401-15                        COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                      Transmitted 4/8/2015 10:31:44 PM
                                                       Accepted 4/15/2015 12:59:34 PM
                                                                          ABEL ACOSTA
           COURT OF CRIMINAL APPEALS                                              CLERK



                        PD-_______-15

            State of Texas, Appellant,
                        v.
         Marcus Lee Holmquist, Appellee.
                  On Discretionary Review from
                     No. 05-13-01388-CR
                  Fifth Court of Appeals, Dallas

                 On Appeal from No. CR13-0496
                204th District Court, Dallas County

          Motion to Extend Time to File
         Petition for Discretionary Review
PATRICK SHORT
State Bar Card No. 21216900
LAW FIRM OF PATRICK SHORT
603 White Hills Drive
Rockwall, Texas 75087
Telephone: (972) 771-1441
Facsimile: (972) 771-0377
patrick@patrickshort.com
Attorney for Appellee

                                            April 15, 2015
To the Honorable Judges of the Court of Criminal Appeals:

        Appellee Marcus Lee Holmquist moves for an extension of time of 30 days

to file a petition for discretionary review:

        1.      On February 5, 2015, in State v. Holmquist, 05-13-01388-CR, the

County Court at Law in Rockwall County denied the appellee’s motion to suppress

evidence.

        2.      The petition for discretionary review is due on April 9, 2015.

        3.      For good cause, Appellant asks for an extension of 30 days to file the

petition for discretionary review, i.e., until May 9, 2015.

        4.      No previous extension to file the petition for discretionary review has

been filed.

        5.      Appellant relies on the following facts as good cause for the requested

extension: undersigned attorney Patrick Short just completed a two day criminal

jury trial involving a Driving While Intoxicated case in Cause Number CR14-0210

before the County Court at Law in Rockwall County in the State of Texas v.

Michelle Hill.

        6.      Further, Patrick Short has the following briefs or other pleadings due

soon:

             • Response to a traditional and no-evidence motion for summary
               judgment in Oliver v. Lilley, 048-267871-13, 48th Judicial District in
               Tarrant County, due April 26, 2015.

                                        Page 2 of 4
           • Response to a motion to strike the testimony of an expert in Oliver v.
             Lilley, 048-267871-13, 48th Judicial District in Tarrant County, due
             April 26, 2015.

           • Plaintiff’s traditional motion for summary judgment in Oliver v.
             Lilley, 048-267871-13, 48th Judicial District in Tarrant County.

           • Preparation for a jury trial that is to being April 14, 2015 styled the
             State of Texas v. Ryan Houston Hughes, CR14-0025, in the Rockwall
             County Court at Law.

      7.      This Motion is not filed for purposes of delay, but so that justice may

be served.

                                        Prayer

      Appellant prays that this Court grant this motion for an extension of time to

file a petition for discretionary review.



                                        Respectfully submitted,


                                        /S/ Patrick Short
                                        PATRICK SHORT
                                        State Bar Card No. 21216900
                                        LAW FIRM OF PATRICK SHORT
                                        603 White Hills Drive
                                        Rockwall, Texas 75087
                                        Telephone: (972) 771-1441
                                        Facsimile: (972) 771-0377
                                        patrick@patrickshort.com
                                        ATTORNEY FOR APPELLEE




                                       Page 3 of 4
                              Certificate of Service

      I certify that on April 8, 2015, a true and correct copy of this document was
served. See Tex. Rule App. Proc. 9.5 (2014) and 68.11 (2014).

                                      Kenda Culpepper
                                      Criminal District Attorney
                                      Rockwall County Government Center
                                      1111 E. Yellow Jacket Ln.
                                      Suite 201
                                      Rockwall, TX 75087
                                      Ph: (972) 204-6800
                                      Fx: (972) 204-6809


                                      Jeff Shell
                                      Chief Appellate Section
                                      Rockwall County Government Center
                                      1111 E. Yellow Jacket Ln.
                                      Suite 201
                                      Rockwall, TX 75087
                                      Ph: (972) 204-6800
                                      Fx: (972) 204-6809




                                    Page 4 of 4